SECURITIES & EXCHANGE COMMISSION WASHINGTON, D.C. 20549 NOTICE OF EXEMPT SOLICITATION NAME OF REGISTRANT: Allegiant Travel Co. NAME OF PERSON RELYING ON EXEMPTION: Change to Win Investment Group ADDRESS OF PERSON RELYING ON EXEMPTION: 1treet, N.W., Suite 900, Washington, DC 20036 Written materials are submitted pursuant to Rule 14a-6(g)(1) promulgated under the Securities Exchange Act of 1934: CtW Investment Group @ CtWInvGrp Jun 11 Leading advisory firm ISS calls out Allegiant Air for related transactions with CEO including son's # NASCAR # corpgov and # thegameplane $ ALGT
